Exhibit 10.53
TRIDENT MICROSYSTEMS, INC.
FIRST HALF FISCAL 2011 EXECUTIVE INCENTIVE PLAN
     The following are the terms of the First Half 2011 Executive Incentive Plan
approved by the Compensation Committee of the Board of Directors (the
“Committee”) of Trident Microsystems, Inc. (the “Company”) on February 4, 2011
(the “Plan”).
A. Purpose
     1. The terms of the Plan have been established to attract, motivate, retain
and reward the Company’s executive officers, as determined pursuant to
Section 16 of the Securities Exchange Act of 1934, as amended (each, an
“Officer” and collectively, the “Officers”), for driving the Company to achieve
specific corporate objectives and for achieving individual performance goals.
     2. The Plan provides for the payment of bonuses based upon the Company’s
achievement of revenue, operating margin and cash targets.
B. Eligibility
     1. In order to be eligible to receive a bonus for a Performance Period (as
defined in Section D) under the Plan, an Officer must:
          a. be designated for participation in the Plan by the Committee;
          b. unless otherwise determined by the Committee, be on the active
payroll of the Company (i) on June 30, 2011; and (ii) on the date that bonuses
are paid for the Performance Period, subject to applicable law and unless
involuntarily terminated by the Company without Cause (as defined in the Amended
and Restated Executive Retention and Severance Plan, as amended from time to
time) effective as of a date after June 30, 2011; and
          c. comply with any rules of the Plan as established in writing by the
Committee and communicated to the Officers in advance of their effectiveness.
C. Determination of Bonus Amounts
     1. Target Bonus. Each Officer will have an “Individual Bonus Percentage”
(as set forth in Section D) and a “Semi-Annual Individual Target Bonus” (as
defined in Section D), which will vary depending on such Officer’s position and
responsibilities in the Company.
     2. Achievement Percentages.
          a. Target Levels. The Committee shall determine the amounts of Total
Revenue, Operating Margin and Total Cash, respectively, representing Target
Revenue, Target Operating Margin and Target Cash, respectively, for the
Performance Period as soon as practicable following the beginning of such
Performance Period.
          b. Determination of Achievement. Following the end of the Performance
Period, the Committee shall review the levels of Total Revenue, Operating Margin
and Cash for the Performance Period and determine the Revenue Achievement
Percentage, Operating Margin Percentage and Cash Achievement Percentage, subject
to the following ranges:

 



--------------------------------------------------------------------------------



 



                              Achievement Percentage     Minimum   Target  
Maximum
Revenue
    0 %     10.0 %     20.0 %
Operating Margin
    0 %     7.5 %     15.0 %
Cash
    0 %     7.5 %     15.0 %

The Revenue Achievement Percentage, Operating Margin Percentage and Cash
Percentage will not vary based upon an Officer’s position and responsibilities
and will be applicable to all Officers meeting the eligibility criteria set
forth in Section B.1 (an “Eligible Officer”).
     4. Individual Bonus Determination.
          a. The Committee shall then calculate for each Eligible Officer the
dollar amount determined by multiplying (i) such Eligible Officer’s Semi-Annual
Individual Target Bonus, by (ii) the aggregate of the Revenue Achievement
Percentage, Operating Achievement Percentage and Cash Achievement Percentage
(the “Calculated Bonus”).
          b. In furtherance of the Company’s pay-for-performance philosophy, the
Committee may, in its sole discretion, determine to increase or decrease the
amount of the Calculated Bonus, or eliminate any Calculated Bonus, based upon
such Eligible Officer’s individual performance in his or her position with the
Company or such other factors as the Committee may determine; provided (a) the
final Calculated Bonus for such Eligible Officer, after such adjustment (if any)
(the “Final Bonus”) may not exceed 200% of his or her Semi-Annual Individual
Target Bonus, and (b) the aggregate amount of the Final Bonus payable to all
Eligible Officers may not exceed the total bonus pool determined by the
Committee to be available for distribution to all of the Company’s executives
under its semi-annual incentive plans.
          c. Unless the Committee determines otherwise, any Officer who is hired
on or before May 1, 2011 and meets the eligibility criteria set forth in
Section B.1 will be paid a pro rata portion of his or her Final Bonus based upon
the number of business days served by him or her during the Performance Period
relative to the total number of business days in such Performance Period.
D. Definitions.
     1. “Cash” will mean the ending cash balance of the Company as of June 30,
2011.
     2. “Operating Margin” means the amount (measured in U.S. dollars on a GAAP
basis) resulting from Total Revenue minus total cost of goods sold and total
operating expenses (before taxes and interest) for the Performance Period, with
such adjustments thereto (if any) as are approved by the Committee following the
Performance Period.
     3. “Performance Period” means the first semi-annual period of the Company’s
fiscal year ending December 31, 2011.
     4. “Semi-Annual Individual Target Bonus” means the dollar amount equal to
(i) an Officer’s base salary multiplied by such Officer’s Individual Bonus
Percentage, multiplied by (ii) 50%.
     5. “Total Revenue” means the amount of net revenue (measured in U.S.
dollars) derived from the sale of all products and services of the Company
during the Performance Period.
E. Individual Bonus Percentage, Operating Margin Percentage and Strategic
Objective Percentage
     1. The “Individual Bonus Percentage” for each Officer under the Plan, which
varies depending on his or her position and responsibilities in the Company, is
as follows:

 



--------------------------------------------------------------------------------



 



              Individual     Bonus Name and Title   Percentage
Philippe Geyres, Interim CEO
    100 %
Pete J. Mangan, Chief Financial Officer and Executive Vice President of Finance
    65 %
David L. Teichmann, Executive Vice President, General Counsel and Corporate
Secretary
    75 %
Richard Janney, Vice President and Corporate Controller
    40 %

E. Administration and Plan Changes
     The Plan will be administered by the Committee, which will have the sole
discretion and authority to administer and interpret the Plan (including,
without limitation, to prescribe additional rules and regulations hereunder),
and the decisions of the Committee will in every case be final and binding on
all persons having an interest in the Plan. The Committee may modify the
corporate financial goals with the advice and counsel of the CEO and CFO at any
time during the performance period and may elect to grant bonuses to Eligible
Officers even if the corporate financial goals are not met. The Committee
retains the absolute discretion to amend, modify or terminate the Plan at any
time.
F. Form and Timing of Payments
     The Final Bonus earned by each Eligible Officer shall be payable in the
form of a fully vested restricted stock award under the Company’s 2010 Equity
Incentive Plan, based upon the closing price of the Company’s common stock on
the grant date, as reported by the Nasdaq Stock Market. Notwithstanding the
foregoing, the Committee may elect in its sole discretion to pay some or all of
the Final Bonus earned by one or more of the Eligible Officers to such Eligible
Officer(s) in cash. Bonus amounts payable in the form of restricted stock awards
shall be granted subject to the prior approval of the Committee and pursuant to
the terms of the Company’s equity award granting procedures, as they may be
amended from time to time.

 